Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150882                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CYNTHIA HARDY, Personal Representative of                                                               David F. Viviano
  the Estate of MARGARET MARIE ROUSH,                                                                 Richard H. Bernstein,
                Plaintiff-Appellee,                                                                                   Justices


  v                                                                 SC: 150882
                                                                    COA: 317406
                                                                    Montcalm CC: 2012-016830-CZ
  LAURELS OF CARSON CITY, L.L.C.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 11, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Court of Appeals erred in reversing the Montcalm Circuit
  Court’s grant of summary disposition to the defendant pursuant to MCR 2.116(C)(10) of
  the plaintiff’s false imprisonment claim based on its conclusion that genuine issues of
  material fact remained whether Margaret Roush’s patient advocate designation became
  effective on October 24, 2012, see MCL 700.5506, and whether Roush subsequently
  revoked her patient advocate designation, see MCL 700.5510(1)(d); (2) whether the
  Court of Appeals erred in relying on an affidavit submitted by the plaintiff’s attorney
  pursuant to MCR 2.116(H) to conclude that genuine issues of material fact remained; and
  (3) whether the Court of Appeals erred in addressing the plaintiff’s remaining claims of
  intentional infliction of emotional distress, abuse of process, and civil conspiracy, where
  the plaintiff did not challenge that portion of the trial court’s order granting summary
  disposition as to those claims. The parties should not submit mere restatements of their
  application papers.

          The Elder Law and Disability Rights Section of the State Bar of Michigan is
  invited to file a brief amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2015
           p0915
                                                                               Clerk